                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:20-cv-00218-RJC-DSC

GREAT AMERICAN INSURANCE                      )
COMPANY,                                      )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )                ORDER
                                              )
GLOBAL TEAM ELECTRIC, LLC,                    )
DARMELLEON LEE, and CALVIN                    )
GODWIN,                                       )
                                              )
             Defendants.                      )

      THIS MATTER comes before the Court on Plaintiff’s motion for a temporary

restraining order (“TRO”). (Doc. No. 5.) Having considered the verified complaint,

exhibits, briefs, and oral arguments during a hearing on this motion, the Court grants

in part Plaintiff’s motion and enters a limited TRO.

I.    FACTS AND PROCEDURAL HISTORY

      Plaintiff Great American Insurance Company is licensed to conduct business

as a contract surety in North Carolina and is in the business of issuing performance

and payment bonds on behalf of construction contractors. (Doc. No. 1, ¶¶ 10–11.)

Defendant Global Team Electric, LLC (“GTE”) engages in commercial electrical

contracting in North Carolina. (Doc. No. 1, ¶ 12.) Defendants Darmelleon Lee and

Calvin Goodwin are the founding members of GTE. (Doc. No. 1, ¶ 2.)

      To obtain construction contracts with owners and general contractors for North

Carolina public construction projects that exceed a certain monetary threshold,




     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 1 of 15
contractors such as GTE are required by statute to procure performance and payment

bonds guaranteeing satisfactory performance of the contract and prompt payment.

See N.C. Gen. Stat. § 44A-26. Such bonds were required for construction contracts

for the Merancas Phase IV Classroom Building project at Central Piedmont

Community College (“CPCC”), and GTE requested that Plaintiff execute bonds on

GTE’s behalf for the CPCC project. (Doc. No. 1, ¶¶ 14, 19, 20.)

       As consideration for Plaintiff’s issuance of the bonds, Plaintiff and Defendants

executed an Agreement of Indemnity (the “Indemnity Agreement”) on July 24, 2019.

(Doc. No. 1, ¶ 15; Doc. No. 1-1.) The Indemnity Agreement binds the parties with

respect to all bonds previously or in the future executed by Plaintiff on behalf of any

Defendant. (Doc. No. 1-1, ¶ 1.) The second paragraph of the Indemnity Agreement

states:

       [Defendants], jointly and severally, shall exonerate, indemnify, hold
       harmless and keep [Plaintiff] indemnified from and against any and all
       liability for losses, costs, and/or expenses of whatsoever kind or nature
       (including, but not limited to, interest, court costs, consultant or expert
       fees, and counsel fees) and from and against any and all such losses
       and/or expenses which [Plaintiff] may sustain and incur: (1) By reason
       of being requested to execute or procure, or having executed or procured
       the execution of Bonds on behalf of any of the [Defendants] . . . .
       Payment by reason of the aforesaid causes shall be made to [Plaintiff]
       by [Defendants], upon demand by [Plaintiff], as soon as liability exists
       or is asserted against [Plaintiff], whether or not [Plaintiff] shall have
       made any payment therefor.

(Doc. No. 1-1, ¶ 2.)

       In the third paragraph of the Indemnity Agreement, Defendants agreed to

       assign, transfer and set over to [Plaintiff], as collateral, to secure the
       obligations in any and all of the paragraphs of this Agreement and any
       other indebtedness and liabilities of [Defendants] to [Plaintiff], whether

                                           2

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 2 of 15
 heretofore or hereafter incurred, the assignment to become effective
 retroactive to the date of the first Bond, but only in the event of (1) any
 abandonment, forfeiture or breach or alleged breach of any contracts
 referred to in the Bonds or of any breach or alleged breach of any
 Bonds; . . . :

 (a) All the rights of [Defendants] in, and growing in any manner out of
 the Bonds or any contracts referred to in the Bonds;

 (b) All the rights, title and interest of [Defendants] in and to all
 machinery, equipment, vehicles, plant, tools and materials which are
 now, or may hereafter be, about or upon the site or sites of any and all
 of the contractual work referred to in the Bonds or elsewhere, including
 materials purchased for or chargeable to any and all contracts referred
 to in the Bonds, materials which may be in process of construction, in
 storage elsewhere, or in transportation to any and all of said sites;

 (c) All the rights, title and interest of [Defendants] in and to all
 subcontracts let or to be let in connection with any and all contracts
 referred to in the Bonds, and in and to all surety bonds supporting such
 subcontracts;

 (d) All actions, causes of actions, claims and/or the proceeds therefrom
 and any demands whatsoever which [Defendants] may have or acquire
 against any party, including but not limited to owners, obligees,
 subcontractors, laborers or materialmen, architects, engineers or any
 person furnishing or agreeing to furnish or supply labor, material,
 supplies, machinery, tools or other equipment in connection with or on
 account of any and all contracts referred to in the Bonds; and against
 any surety or sureties of any party including, but not limited to, prime
 contractors, subcontractors, laborers, or materialmen;

 (e) Any and all percentages retained and any and all sums that may be
 due or hereafter become due on account of any and all contracts referred
 to in the Bonds and all other contracts whether bonded or not in which
 [Defendants] ha[ve] an interest;

 (f) any and all accounts receivable, marketable securities, rents,
 proceeds of sale, instruments, chattel paper, letters of credit, documents
 of title, bills of lading, federal tax refunds, state and local tax refunds,
 furniture and fixtures, inventory, and general intangibles;

 (g) any and all policies of insurance;



                                      3

Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 3 of 15
       (h) all intellectual property, including licenses, patents, copyrights, and
       trade secrets;

       (i) all limited or general partnership interests.

(Doc. No. 1-1, ¶ 3.)

       Further, the Indemnity Agreement granted Plaintiff “the right to examine and

copy the books, records, and accounts” of Defendants at any time. (Doc. No. 1-1, ¶ 10.)

       Two days after the parties executed the Indemnity Agreement, Plaintiff issued

a performance bond and a payment bond on behalf of GTE in connection with GTE’s

construction contract with CPCC, each in the penal amount of $1,986,651. (Doc. No.

1, ¶ 20; Doc. No. 1-2.)

       On March 13, 2020, CPCC sent a notice to cure letter to GTE. (Doc. No. 1-3.)

The letter declared GTE to be in default of its contract for the CPCC project due to

its failure to execute its required scope of work in accordance with the project

schedule. The letter informed GTE that if it did not complete the required work by

March 19, 2020, CPCC would invoke its contractual right under Article 28 Owner’s

Right to Do Work and supplement the outstanding work.

       On or about March 23, 2020, Lee unilaterally removed GTE’s labor force from

the CPCC project, assertedly as a precaution against COVID-19. (Doc. No. 1, ¶ 22;

Doc. No. 1-5.)    Godwin informed Plaintiff that Lee’s action was taken without

Godwin’s consultation or approval. (Doc. No. 1, ¶ 23.)

       On March 26, 2020, Rodgers Builders, Inc., the general contractor on the CPCC

project, sent a notice of default letter to GTE. (Doc. No. 1-4.) The letter stated that

GTE had failed to meet the requirements set forth in the March 13 notice to cure

                                            4

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 4 of 15
letter and, as a result, CPCC would invoke its contractual right under Article 28

Owner’s Right to Do Work and supplement the outstanding work.

      On April 2, 2020, Godwin informed Rodgers that GTE would not be completing

its work on the CPCC project and that Rodgers would need to move forward with a

replacement contractor, Miller Electric Company. (Doc. No. 1, ¶ 25; Doc. No. 1-11,

Attachment 4.)

      On April 3, 2020, Godwin informed Plaintiff that Lee had blocked Godwin from

access to certain financial books and records of GTE maintained by its accountant,

deleted all email in GTE’s account, and changed the password for GTE’s company

email account. (Doc. No. 1, ¶ 26.) That same day, Plaintiff delivered a letter to

Defendants demanding preservation of GTE’s financial accounts, financial records,

tools and equipment, other assets, and CPCC project records. (Doc. No. 1, ¶ 27; Doc.

No. 1-7.) The letter further demanded that GTE’s assets be set over to Plaintiff in

accordance with the third paragraph of the Indemnity Agreement. (Doc. No. 1-7.)

Godwin responded to the letter, stating that no payments for the CPCC project had

been received as of January 2020 and any monies due for the project would be

forwarded to Plaintiff. (Doc. No. 1-8.) Plaintiff has not received a response from Lee.

(Doc. No. 1, ¶ 28.)

      On April 6, 2020, Plaintiff received a payment bond claim from Consolidated

Electrical Distributors, Inc. (“CED”), one of GTE’s subcontractors on the CPCC

project. (Doc. No. 1, ¶ 30; Doc. No. 1-9.) CED alleged that GTE failed to pay CED

$335,757.77 for materials and supplies that CED furnished to the CPCC project and



                                          5

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 5 of 15
demanded payment from Plaintiff. (Doc. No. 1-9.) Plaintiff then delivered a second

letter to Defendants on April 6, 2020 in which Plaintiff demanded that Defendants

provide Plaintiff with cash collateral in the amount of $335,757.77 in light of the

payment bond claim asserted by CED. (Doc. No. 1, ¶ 32; Doc. No. 1-10.) Defendants

have neither responded to the April 6 demand letter nor posted any collateral. (Doc.

No. 1, ¶¶ 33–34.)

      In a letter dated April 9, 2020, Rodgers terminated GTE’s contract for the

CPCC project. (Doc. No. 1, ¶ 36; Doc. No. 1-11.) Miller Electric, the replacement

contractor, informed Plaintiff on April 10, 2020 that its estimated cost to complete

GTE’s work on the CPCC project is $1.378 million. (Doc. No. 1, ¶ 37.) Rodgers had

previously informed Plaintiff that the balance on GTE’s contract for the CPCC project

was $357,738.55. (Doc. No. 1, ¶ 37.) Accordingly, if Miller Electric completes GTE’s

work on the project at the estimated $1.378 million quoted to Plaintiff, Plaintiff

anticipates that CPCC or Rodgers will assert a performance bond claim in an amount

no less than $1,020,261.45. (Doc. No. 1, ¶ 37.)

      Plaintiff filed its verified complaint on April 13, 2020 asserting three claims

for relief: (1) “Breach of Contract/Specific Performance – Failure to Post Collateral

Security,” (2) quia timet and injunctive relief, and (3) “Breach of Contract – Failure

to Exonerate and to Indemnify.” (Doc. No. 1, at 12, 14, 17.) Plaintiff filed its motion

for a TRO and a preliminary injunction on April 14, 2020. (Doc. No. 5.)

      On April 16, 2020, Godwin sent an email to a person named Daniel Oaks

asserting that Lee had embezzled over $150,000 in GTE assets. (Doc. No. 11, ¶ 7;



                                          6

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 6 of 15
Doc. No. 11-3.)    Attached to Godwin’s email were GTE’s payroll records.        Oaks

forwarded the email to Plaintiff that same day. (Doc. No. 11, ¶ 7; Doc. No. 11-3.)

Plaintiff reviewed the payroll records attached to Godwin’s email and determined

that during the fourteen-month period from February 3, 2019 through April 2, 2020,

Lee either disbursed to himself or arranged to have disbursed to him $141,000 in

purported fuel expenses and nearly $11,000 in other unaccounted for disbursements.

(Doc. No. 11, ¶ 8; Doc. No. 11-4.)

      On April 20, 2020, Rodgers forwarded to Plaintiff a Notice of Intent to File a

Lien from Nixon Power Services, LLC, one of GTE’s subcontractors on the CPCC

project. (Doc. No. 11, ¶ 11; Doc. No. 11-9.) The notice alleges that GTE has failed to

pay Nixon $64,087.24 for labor and materials Nixon furnished to the CPCC project.

(Doc. No. 11, ¶ 11; Doc. No. 11-9.) The notice states that if payment is not made

within ten days, Nixon will file a claim of lien. (Doc. No. 11-9.) When Plaintiff

forwarded Nixon’s notice to Godwin’s GTE email address, Plaintiff received an auto-

response stating “[a]s of Friday, April 17, 2020, [GTE] has closed it’s [sic] doors due

to extenuating circumstances. Please accept this message as your official notice. This

email account will no longer be monitored and will be deactivated on Friday, April

24, 2020.” (Doc. No. 11, ¶ 12; Doc. No. 11-10.)

      On April 22, 2020, Rodgers forwarded to Plaintiff forty-six unpaid invoices

from Shealy Electrical Wholesalers, another subcontractor for GTE on the CPCC

project. (Doc. No. 11, ¶ 13.) The unpaid invoices total $98,904.28. (Doc. No. 11, ¶ 13;

Doc. No. 11-11.)



                                          7

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 7 of 15
        The Court held a hearing on Plaintiff’s request for a TRO on April 24, 2020 at

which counsel for Plaintiff and counsel for Godwin appeared.1

II.     LEGAL STANDARD

        “The standard for granting either a TRO or a preliminary injunction is the

same and is well established.” Paradies Shops, LLC v. Brookstone Charlotte, LLC,

No. 3:19-cv-00631, 2019 U.S. Dist. LEXIS 204756, at *2–3 (W.D.N.C. Nov. 26, 2019).

A party seeking a TRO or a preliminary injunction must demonstrate all of the

following: (1) it is likely to succeed on the merits of its claim; (2) it is likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips

in its favor; and (4) the TRO or injunction is in the public interest. Accident, Injury

& Rehab., PC v. Azar, 943 F.3d 195, 201 (4th Cir. 2019).

III.    DISCUSSION

        Although a court can issue a TRO without notice, the Court notes at the outset

that Plaintiff has submitted evidence showing it provided Defendants with notice of

the TRO motion and hearing. Plaintiff’s counsel submitted a declaration stating that

copies of all pleadings, including the TRO motion, were sent to Defendants by both

Federal Express and First Class Mail. (Doc. No. 9, ¶ 4.) Plaintiff’s counsel then

submitted an affidavit of service accompanied by Federal Express proof-of-delivery

receipts showing that Defendants received the documents on April 15 and April 16,

2020. (Doc. No. 10.) Plaintiff’s counsel also notified Defendants of the TRO hearing,

and Godwin subsequently retained counsel who appeared at the hearing on his



1   Due to the COVID-19 global pandemic, the Court held the hearing by video.
                                             8

       Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 8 of 15
behalf.

      Plaintiff seeks a TRO prohibiting Defendants from selling, transferring,

disposing of, or otherwise diverting or encumbering any assets that could be pledged

as collateral pursuant to the Indemnity Agreement, except as to necessary expenses

paid in the ordinary course of business, and directing Defendants to immediately

allow Plaintiff full and complete access to GTE’s books, records, and accounts.

      A.     Likelihood of Success

      Plaintiff seeks a TRO in connection with its contract claims and, accordingly,

it is on these claims that Plaintiff must demonstrate a likelihood of success. To

demonstrate a likelihood of success, Plaintiff must make a clear showing that it is

likely to succeed at trial; however, Plaintiff “need not show a certainty of success.”

Pashby v. Delia, 709 F.3d 307, 321 (4th Cir. 2013).

             1.     Breach of Contract/Specific Performance – Failure to Post
                    Collateral Security

      Plaintiff’s first contract claim alleges that Defendants breached the Indemnity

Agreement by failing to post any collateral security in response to Plaintiff’s April 6

demand letter. Plaintiff seeks an order of specific performance requiring Defendants,

jointly and severally, to immediately post collateral security in the amount of

$1,356,019.22.

      Under North Carolina law, “[t]he elements of a claim for breach of contract are

(1) existence of a valid contract and (2) breach of the terms of that contract.” Poor v.

Hill, 530 S.E.2d 838, 845 (N.C. Ct. App. 2000). When the language of a contract is

plain and unambiguous, there is no room for construction—the contract must be

                                           9

     Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 9 of 15
interpreted and enforced as written. State v. Philip Morris USA Inc., 685 S.E.2d 85,

91 (N.C. 2009). “To obtain the remedy of specific performance for the breach, the

plaintiff ‘must show the existence of a valid contract, its terms, and either full

performance on his part or that he is ready, willing and able to perform.’” First Nat’l

Ins. Co. of Am. v. Sappah Bros., Inc., 771 F. Supp. 2d 569, 572 (E.D.N.C. 2011)

(quoting Ball v. Maynard, 645 S.E.2d 890, 896 (N.C. Ct. App. 2007)).

        Plaintiff has come forward with evidence that the Indemnity Agreement

constitutes a valid contract between the parties. Under the third paragraph of the

Indemnity Agreement, Defendants agreed that if they abandoned or breached any of

the bonded contracts, they would assign, transfer, and set over various assets, rights,

and interests to Plaintiff as collateral. Plaintiff has submitted evidence tending to

show that GTE breached its bonded contract with CPCC. (Doc. Nos. 1-3, 1-4, 1-5, 1-

11.)     Accordingly, under the third paragraph of the Indemnity Agreement,

Defendants were obligated to assign, transfer, and set over collateral security to

Plaintiff. Plaintiff demanded such collateral security from Defendants by letter dated

April 3, but Defendants have not posted any collateral. (Doc. No. 1, ¶¶ 29, 33–34, 41;

Doc. No. 1-7.) Therefore, Plaintiff has come forward with evidence that Defendants

breached the Indemnity Agreement by failing to post collateral security, and Plaintiff

has demonstrated a likelihood of success on its first claim seeking enforcement of the

collateral security provision.

              2.     Breach of Contract – Failure to Exonerate and to Indemnify

        Plaintiff’s second contract claim is based on Defendants’ failure to pay Plaintiff



                                            10

       Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 10 of 15
for losses upon demand. Under the second paragraph of the Indemnity Agreement,

Defendants agreed to indemnify Plaintiff from all losses, costs, and expenses that

Plaintiff may incur by reason of having executed the bonds on behalf of Defendants,

and Defendants agreed to do so on Plaintiff’s demand as soon as liability existed or

was asserted against Plaintiff. Liability was asserted against Plaintiff when CED

made a payment bond claim in the amount of $335,757.77. (Doc. No. 1-9.) Thereafter,

Plaintiff demanded from Defendants cash collateral in the amount of CED’s payment

bond claim.    (Doc. No. 1-10.)      Defendants have neither responded to Plaintiff’s

demand nor provided the cash collateral. (Doc. No. 1, ¶¶ 33–34.) Therefore, Plaintiff

has come forward with evidence that Defendants breached the Indemnity Agreement

by failing to provide the cash collateral, and Plaintiff has demonstrated a likelihood

of success on its third claim for breach of contract.

      B.      Irreparable Harm

      Next, Plaintiff must demonstrate that it is likely to suffer irreparable harm in

the absence of preliminary relief.     Generally, irreparable harm is suffered when an

award of monetary damages would be inadequate. XL Specialty Ins. Co. v. Truland,

No. 1:14cv1058, 2014 U.S. Dist. LEXIS 119096, at *7 (E.D. Va. Aug. 21, 2014).

“Courts routinely recognize that a surety’s loss of its right to collateralization cannot

be adequately remedied through monetary damages.”           First Nat’l Ins. Co. of Am.,

771 F. Supp. 2d at 574 (quotation marks omitted). This is so because the surety “holds

a bargained-for right to collateral security and, without enforcement of such right,

assumes the risk of becoming a general unsecured creditor and of being unable to



                                            11

    Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 11 of 15
collect a subsequent judgment in its favor.” Int’l Fid. Ins. Co. v. Waterfront Grp. NC,

LLC, No. 3:11-cv-00116, 2011 U.S. Dist. LEXIS 116311, at *13 (W.D.N.C. Oct. 6,

2011). Therefore, Plaintiff has demonstrated it is likely to suffer irreparable harm

absent preliminary relief. See XL Specialty Ins. Co., 2014 U.S. Dist. LEXIS 119096,

at *9 (concluding that plaintiff-sureties were likely to suffer irreparable harm absent

temporary injunctive relief and entering a TRO prohibiting defendants from

transferring assets that could be pledged as collateral security); First Nat’l Ins. Co.

of Am., 771 F. Supp. 2d at 575 (concluding that plaintiff-surety was likely to suffer

irreparable harm in the absence of preliminary injunctive relief in the form of

collateral security); Int’l Fid. Ins. Co., 2011 U.S. Dist. LEXIS 116311, at *10

(concluding that absent a preliminary injunction, plaintiff-surety was likely to suffer

irreparable harm in the form of loss of collateral to satisfy defendants’ collateral

security obligation).

      C.     Balance of Equities

      Plaintiff must also demonstrate that the balance of equities tips in its favor.

Absent preliminary relief, Plaintiff “would bear the entire loss on the bond claims

without being collateralized, a right to which it explicitly bargained in the indemnity

agreement.” First Nat’l Ins. Co. of Am., 771 F. Supp. 2d at 575. Granting preliminary

relief “would require Defendants to perform as they contractually-obligated

themselves to do.” Int’l Fid. Ins. Co., 2011 U.S. Dist. LEXIS 116311, at *13.      The

balance of equities thus tips in favor of Plaintiff. XL Specialty Ins. Co., 2014 U.S.

Dist. LEXIS 119096, at *9 (concluding that the balance of equities tipped in favor of



                                          12

    Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 12 of 15
surety-plaintiffs); First Nat’l Ins. Co. of Am., 771 F. Supp. 2d at 576 (same); Int’l Fid.

Ins. Co., 2011 U.S. Dist. LEXIS 116311, at *13–14 (same).

      D.     Public Interest

      Last, Plaintiff must show that a TRO is in the public interest. “The public has

an interest in ensuring that contracts are enforced.”        UBS PaineWebber, Inc. v.

Aiken, 197 F. Supp. 2d 436, 448 (W.D.N.C. 2002).          “Furthermore, enforcing the

collateral security provision of an indemnity agreement in the construction setting

serves an important public interest: to encourage sureties to continue to provide

bonds for public construction contracts.” First Nat’l Ins. Co. of Am., 771 F. Supp. 2d

at 576. The public interest thus supports the issuance of temporary injunctive relief

in this case. XL Specialty Ins. Co., 2014 U.S. Dist. LEXIS 119096, at *10 (concluding

that the public interest supported issuing a TRO prohibiting defendants from

transferring any assets that could be pledged as collateral security); First Nat’l Ins.

Co. of Am., 771 F. Supp. 2d at 576 (concluding that the public interest supported

issuing a preliminary injunction directing defendants to deposit collateral security

with surety-plaintiff); Int’l Fid. Ins. Co., 2011 U.S. Dist. LEXIS 116311, at *14 (same).

      Therefore, the Court will issue a limited TRO, the complete terms of which are

set forth below, prohibiting Defendants from transferring or encumbering assets that

could be pledged as collateral under the Indemnity Agreement. The Court will

consider Plaintiff’s request for injunctive relief requiring Defendants to provide

Plaintiff with access to Defendants’ books, records, and accounts at the preliminary

injunction stage.



                                           13

    Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 13 of 15
       E.    Bond

       Rule 65(c) states: “The court may issue a preliminary injunction or a temporary

restraining order only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” The amount of the bond is within the district

court’s discretion. Pashby, 709 F.3d at 332. In determining the amount, “the district

court should be guided by the purpose underlying Rule 65(c), which is to provide a

mechanism for reimbursing an enjoined party for harm it suffers as a result of an

improvidently issued injunction or restraining order.” Hoechst Diafoil Co. v. Nan Ya

Plastics Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999). Thus, “[w]here the district court

determines that the risk of harm is remote, or that the circumstances otherwise

warrant it, the court may fix the amount of the bond accordingly.             In some

circumstances, a nominal bond may suffice.” Id.

       Here, as the TRO merely prohibits Defendants from taking action that would

infringe on Plaintiff’s contractual right to collateral, the Court finds that a minimal

bond in the amount of $1,000 is appropriate.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s motion for a TRO, (Doc. No. 5),

is GRANTED in part. Defendants and their officers, agents, servants, employees,

and attorneys, and anyone acting in concert with them, are hereby immediately

restrained and enjoined from selling, transferring, disposing of, or otherwise

diverting or encumbering any assets that could be pledged as collateral pursuant to



                                          14

      Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 14 of 15
the third paragraph of the Indemnity Agreement, recited above—which specifically

includes but is not limited to any bank funds of GTE currently in the possession of

any Defendant, as well as any assets purchased with such funds—except as to

necessary expenses paid in the ordinary course of business.

      IT IS FURTHER ORDERED that Plaintiff post or otherwise provide security

in the principal amount of one thousand dollars ($1,000) for the payment of such costs

and damages as may be incurred or suffered by Defendants if it is later found that

Defendants were wrongfully enjoined or restrained by this Order.

      IT IS FURTHER ORDERED that this Order will expire at 2:00 p.m. on May 8,

2020. The Court will hold a hearing on Plaintiff’s request for a preliminary injunction

on May 8, 2020 at 2:00 p.m.




                          Signed: April 24, 2020




                                              15

    Case 3:20-cv-00218-RJC-DSC Document 18 Filed 04/27/20 Page 15 of 15
